           Case 2:19-cr-00462-TS Document 1 Filed 12/11/19 Page 1 of 2




JOHN W. HUBER, United States Attorney (#7226)
KARIN M. FOJTIK, Assistant United States Attorney (#7527)
Attorneys for the United States of America
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682

                         IN THE UNITED STATES DISTRICT COURT ·' i t L'(j_"'7?it-····
                          DISTRICT OF UTAH, CENTRAL DIVISION


  UNITED STATES OF AMERICA,                        INDICTMENT

         Plaintiff,                                VIO 18 U.S.C. § 1201, Kidnapping; 18
                                                   U.S.C. § 226l(a), Interstate Domestic
         vs.                                       Violence

  RODNEY A. LAWS,
                                                      Case: 2: 19-cr-00462
         Defendant.                                   Assigned To: Stewart, Ted
                                                      Assign. Date: 12/11/2019
                                                      Description:
       The Grand Jury Charges:

                                           COUNTI
                                        18 u.s.c. § 1201
                                          Kidnapping

       Between November 27, 2019 and December 5, 2019, in the Central Division of the

District of Utah, and elsewhere, the defendant,

                                      RODNEY A LAWS,

did unlawfully and willfully, seize, confine, inveigle, decoy, kidnap, abduct, and carry away and

hold for his benefit, and, in committing or in furtherance of the commission of the offense,

assault, did willfully transport Person A in interstate commerce frmn California to Utah, or did

attempt to do so, all in violation of 18 U.S.C. § 1201(a)(l).
           Case 2:19-cr-00462-TS Document 1 Filed 12/11/19 Page 2 of 2




                                            COUNT II
                                       18 U.S.C. § 2261(a)
                                  Interstate Domestic Violence

       Between November 27, 2019 and December 5, 2019, in the Central Division of the

District of Utah, and elsewhere, the defendant,

                               RODNEY A. LAWS

traveled in interstate commerce, with the intent to kill, injure, harass, intimidate Person A, a

spouse of said defendant, and, while in the course of and as a result of said travel, committed and

attempted to commit assault, a crime of violence against Person A, in violation of Title 18,

United States Code, Section 2261(a)(

                                                      A TRUE BILL:




                                                      FO


JOHN W. HUBER
United States Attorney




KARINM.FOJ
Assistant United States Attorney




                                                  2
